Citation Nr: 1617024	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to a disability rating in excess of 10 percent for a residual scar from a shell fragment wound to the back. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2014, the Board remanded the claim with directives to schedule the Veteran for a Travel Board hearing.  In March 2015, the Veteran withdrew his request for a hearing.  The issues have been returned to the Board for further appellate review.

A review of the electronic records in the "Virtual VA" and Veterans Benefits Management System (VBMS) systems revealed a December 2014 Buddy Statement and VA treatment records, which have been associated with the paper claims file.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a disability rating in excess of 10 percent for a residual scar from a shell fragment wound to the back are addressed in the REMAND below and are therein REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2004 rating decision denied service connection for bilateral hearing loss.

2. Evidence received since the final January 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1. The January 2004 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the application to reopen the claim for service connection for hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied in compliance with 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A January 2004 rating decision denied service connection for bilateral hearing loss.  The RO found that the evidence did not show bilateral hearing loss that would constitute a disability for VA purposes.

Although the Veteran initiated an appeal of that decision by filing a notice of disagreement, the Veteran did not file a substantive appeal after he received a statement of the case (SOC).  See 38 C.F.R. § 20.200 (2015). Thus, the decision became final 60 days later.  38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the January 2004 rating decision included service treatment records and a VA examination dated in October 2003. Audiometric testing in October 2003 showed right ear decibel thresholds of 15, 20, 35 and 30 and left ear decibel thresholds of 15, 25, 30 and 35 at frequencies of 1000, 2000, 3000 and 4000 Hertz.  The October 2003 VA examination indicated that the Veteran's hearing was within normal limits.

A claim to reopen service connection for hearing loss was received in November 2007.  The evidence received since the previously denied claim includes VA outpatient treatment records, private audiological examinations dated in May 2008 and July 2009, a VA examination dated in January 2012 (with no audiological examination, and numerous buddy statements from the Veteran's friends and family indicating that the Veteran's hearing loss has worsened since the most recent October 2003 VA audiological examination. 

While lay testimony is not competent evidence of an actual worsening of auditory acuity, which requires specific testing conducted by an audiologist, lay testimony is competent evidence with respect to establishing such matters as an increased incidence of having to ask others to repeat statements, suddenly having difficulty understanding an individual who used to be understood clearly, or having to increase the volume on a television beyond what others in the room find optimal.  Therefore, the Veteran's testimony, and that of his friends and family members are competent evidence that the Veteran's hearing loss is having a greater impact on his ability to function.

Additionally, a December 2014 VA treatment record indicates that the Veteran has "decreased hearing" and further indicates that "audiometry" was ordered and a referral to an ear, nose and throat specialist would be made.

As the presence of hearing loss to a level that would constitute a disability for VA purposes was an unestablished fact at the time of the January 2004 rating decision, and as the evidence received regarding this fact raises a reasonable possibility of substantiating the claim, the Board finds that the evidence is new and material evidence, and reopening of the claim of entitlement to service connection for bilateral hearing loss is warranted.  Shade, supra; 38 U.S.C.A. § 5108 ; 38 C.F.R. 	 § 3.156(a).  See 38 C.F.R. § 3.156 (2015).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened. To that extent only, the claim is granted.


REMAND

Service Connection for Hearing Loss

The Veteran asserts that his hearing loss disability is related to trauma from being wounded in an attack. Personnel records indicate that the Veteran was wounded in action. Service treatment records indicate that the Veteran had partial deafness in his left hear following the in-service wound.  See January 1970 Separation Report of Medical Examination.

The May 2008 and July 2009 private audiograms indicate that the Veteran's hearing has worsened; however, the examinations were submitted on a plotted graph and did not include word recognition scores using the Maryland CNC Test.  

The December 2014 VA treatment record indicates that "audiometry" was ordered and a referral to an ear, nose and throat specialist would be made.  However, the record does not contain said audiometry test or any indication that a referral was made.  It is unclear whether an actual audiometry test was performed or whether the examiner referred the Veteran to a specialist as the note indicates.  These records are pertinent to the consideration of the Veteran's claim for compensation.  Remand is required to obtain outstanding VA treatment records and to afford the Veteran an adequate VA examination to determine the etiology of his bilateral hearing loss.

Service Connection for Residual of a Scar

In a December 2013 statement, the Veteran indicated that his pain has worsened.  See December 2013 Veteran statement in support of claim.  When a claimant alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has submitted numerous statements from friends and family who have attested to the pain that the Veteran experiences from his scar.  As such, remand is required to evaluate the current severity of the residual scar from a shell fragment wound to the back .

The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, specifically from North Texas Veterans Health Care System for the period December 2014 to present.  A specific request must be made for all treatment records concern the Veteran's hearing loss, including an audiometry test that the examiner requested after the Veteran's December 2014 clinical visit.  If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented.  See 38 C.F.R. 	 § 3.159(c) and (e).

2. After completing directive #1, schedule the Veteran for a VA audiological examination to determine whether he has a current hearing loss disability for VA purposes that it attributable to service.  The entire claims file, including both the paper claims file and the electronic claims file should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should address the following:

a) The Veteran's in-service head injury that was sustained in an attack.

b) The January 1970 Separation Report of Medical Examination noting that the Veteran had partial deafness in his left ear.

c) The Veteran's complaints of hearing loss.

d) The numerous buddy statements from the Veteran's friends and family members which note their observances of the Veteran's hearing loss.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should then provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's hearing loss began in or is otherwise attributable service, to include the in-service head injury/combat service.

The examiner should provide a rationale for any opinion provided.

3. After completing directive #1, schedule the Veteran for a VA examination to determine the current level of severity of his residual scar from a shell fragment wound to the back.  The entire claims file, including both the paper claims file and the electronic claims file should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should clearly report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected scar.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for hearing loss and entitlement to a rating in excess of 10 percent for a  residual scar from a shell fragment wound to the back.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


